Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered May 10, 2011 in a proceeding pursuant to Social Services Law § 384-b. The order denied the motion of respondent to vacate a default judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Contrary to the contention of respondent mother, Family Court did not abuse its discretion in denying her motion to vacate a judgment entered upon her default in this permanent neglect proceeding. The mother’s contention that she had a reasonable excuse for her failure to appear based upon her lack of knowledge of the fact-finding hearing and upon her incarceration at the time of that hearing is not preserved for our review, inasmuch as she did not seek vacatur on those *1443grounds (see Matter of Derrick T., 261 AD2d 108, 109 [1999]). In any event, we conclude that the mother failed to establish a reasonable excuse for her failure to appear (see Matter of Raymond Anthony A., 192 AD2d 529 [1993], lv dismissed 82 NY2d 706 [1993]; cf. Matter of Danner-Nepage v Nepage, 60 AD3d 1495, 1495-1496 [2009]). In addition, the mother’s unsubstantiated and conclusory assertion of partial compliance with the prior dispositional order is insufficient to establish a meritorious defense to the petition (see Matter of Gloria Marie S., 55 AD3d 320, 321 [2008], lv dismissed 11 NY3d 909 [2009]; see also Matter of Kenneth L. [Michelle B.], 92 AD3d 1245, 1247 [2012]; Matter of Alexis C.R. [Victor C.], 71 AD3d 1511 [2010], lv dismissed 14 NY3d 922 [2010]). Present — Smith, J.P., Fahey, Peradotto, Sconiers and Martoche, JJ.